Order filed May 30, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00176-CV
                                  ____________

   IN THE ESTATE OF BILLIE LEE MARTIN, DECEASED, Appellant




                   On Appeal from the County Court at Law
                            Waller County, Texas
                        Trial Court Cause No. P09-52

                                    ORDER

      The clerk’s record was due on or before March 27, 2013, but it has not been
filed. The clerk responsible for preparation of the record advised this court that
appellant had not made arrangements to pay for the record.

      Unless, within fifteen days from the date of this order, appellant pays or
makes arrangements to pay for the record and provides this court with proof of
payment, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 37.3(b).

                                     PER CURIAM